DETAILED ACTION
The amendment filed on December 23, 2021 has been entered.  Claims 15, 20, 28 and 29 were amended and claim 30 was added.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on January 20, 2022, Mr. Ian R. Blum requested an extension of time for ONE MONTH and authorized the Director to charge Deposit Account No. 50-3111 the required fee of $ 200 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
 
In the last two lines of claims 15, “wherein the actuation element defines openings for receiving the outer plate carrier of an at least one of the multi-plate clutches” has been changed to --wherein the actuation element defines openings for receiving radially inwardly extending fingers arranged on a radially innermost portion of 

Claims 17, 18, 20 and 21 have been canceled.

In claim 22, line 2, “fastened” has been changed to --welded--.

In the last two lines of each of claims 28 and 29, “wherein the actuation element defines openings for receiving an outer plate carrier of an at least one of the multi-plate clutches” has been changed to --wherein the actuation element defines openings for receiving radially inwardly extending fingers arranged on a radially innermost portion of a radially outermost one of the outer plate carriers of the multi-plate clutches, and wherein the radially outermost outer plate carrier is rotationally fixed to a radially inner outer plate carrier by the fingers.--

Allowable Subject Matter
Claims 15, 16, 19, 22 and 24-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious a clutch arrangement comprising an actuation element and at least three multi-plate clutches each having a 
US 8,757,305 B2 (Roske) discloses multi-plate clutch arrangements including three multi-plate clutches (separator clutch 3 and double clutch 2) each having respective outer plate carrier (4, 5 and 5A in Fig. 3). Roske does not disclose an actuation element defining openings for receiving radially inwardly extending fingers arranged on one of the outer plate carriers. 
US 8,511,450 B2 (Gold) discloses a double clutch 2 having a radially outer multi-plate clutch 18 and a radially inner multi-plate clutch 20, and an actuation element 72 having fingers 78 that extend through windows 80 in an outer plate carrier 30. Gold does not disclose an actuation element defining openings for receiving radially inwardly extending fingers arranged on a radially innermost portion of a radially outermost one of the outer plate carriers of the multi-plate clutches wherein the radially outermost outer plate carrier is rotationally fixed to a radially inner outer plate carrier by the fingers as now required by each of the independent claims 15, 28 and 29.
There is no apparent rationale for combining the teachings of Roske, Gold or any of the other prior art in such a way as to arrive at the invention as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656